Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 30, 2015

The Court of Appeals hereby passes the following order:

A15A1337. DEMETRIOUS DOYLE v. THE STATE.

      Demetrious Doyle filed this direct appeal from the trial court’s order revoking
his probation. But pursuant to OCGA § 5-6-35 (a) (5), appeals from orders revoking
probation must be made by timely application for discretionary appeal. Doyle’s
failure to follow the discretionary appeal procedure deprives us of jurisdiction over
this direct appeal, which is hereby DISMISSED. See Johnson v. State, 237 Ga. App.
677 (516 SE2d 539) (1999).

                                       Court of Appeals of the State of Georgia
                                                                            03/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.